Case: 10-14792   Date Filed: 11/02/2012   Page: 1 of 2

                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 10-14792
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:09-cr-00253-CG-M-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

JODI CARL SILVIO,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                       ________________________

                             (November 2, 2012)

Before TJOFLAT, MARCUS and HILL, Circuit Judges.

PER CURIAM:
              Case: 10-14792    Date Filed: 11/02/2012   Page: 2 of 2

      Richard E. Shields, appointed counsel for Jodi Carl Silvio, has moved to

withdraw from further representation of the appellant and filed a brief pursuant to

Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Silvio’s conviction and sentence are AFFIRMED.




                                         2